Mary Ann Gabel Executive Director Behavioral Sciences Regulatory Board Landon State Office Building, Suite 651-S 900 S.W. Jackson Topeka, Kansas 66612-1263
Dear Ms Gabel:
As executive director of the behavioral sciences regulatory board you request our opinion regarding whether the proposed civil service class titles — "psychology trainee," "psychologist I," "psychologist II," "psychologist III," or "psychologist IV" — conflict with statutes pertaining to use of the professional title "psychologist" in the regulation of psychologists act, K.S.A. 74-5311 et seq. and amendments thereto.  Essentially you inquire whether persons holding an employment position within any of the proposed classes would be in violation of K.S.A. 74-5340 and thus guilty of a class A misdemeanor. K.S.A. 74-5341.
With some exceptions it is unlawful for a person to represent oneself as a psychologist unless such person is licensed as a psychologist. K.S.A. 74-5340.  "Represents oneself as a psychologist" in part means holding oneself out to the public by any title or description of services incorporating the word "psychologic," "psychological," "psychologist" or "psychology" and under such title or description offers to render or renders psychological services for compensation.  K.S.A. 74-5302.
One of the exceptions to the above prohibition applies to those persons who have qualified for registration as a masters level psychologist whether by way of a temporary permit or final registration.  Such persons may practice psychology under direction in specified employemnt settings and may publicly refer to themselves by the term "psychologist" within the title "registered masters level psychologist."  K.S.A. 74-5362; K.S.A. 74-5363; K.S.A. 74-5367.
Another exception allows persons employed in institutions for the mentally retarded, in the youth centers at Atchison, Beloit, Larned and Topeka or in institutions within the department of corrections to practice psychology and to use the professional title "psychologist" in conjunction with such employment without being licensed as a psychologist. K.S.A. 74-5344(j).
Other exceptions not pertinent to this opinion permit qualified persons to use the professional title "social psychologist" and "school psychologist." K.S.A. 74-5344(h) and (i).
The Kansas division of personnel services uses a system of classes as a method of grouping like bodies of work.  This system is used to organize state civil service jobs for purposes of selection processes and rates of pay.  For these internal state purposes, each class is identified by a class title.  Within each class will be found working titles (with more specific duties, qualifications and location) which correspond to actual employment positions within particular state agencies.  Some of the working titles may correspond to a specific professional title; others may not.
The proposed civil service classes have been developed by the Kansas division of personnel services as a part of a comprehensive review of all civil service classes.  Each proposed class is given a class title and provides (1) a definition of work, including a summary of the type of work, classification factors and distinguishing features, (2) examples of work performed, (3) required knowledge, abilities and skills and (4) minimum qualifications.
Each proposed civil service class in issue pertains to work of a psychological nature which require varying degrees of education but not licensure as a psychologist or registration as a masters level psychologist.  Each of these class titles embody the word "psychology" or "psychologist."  Again it is important to note that the class title system is an internal organizational device used by the division of personnel services for selection processes and pay rate purposes and is not necessarily a title by which a state employee is held out to the public.
Within any of the proposed civil service psychology classes, a licensed psychologist may be employed in a specific position in a state agency. Clearly such person may be refered to as a psychologist.  K.S.A. 74-5340.
Within some of the proposed civil service psychology classes, a registered masters level psychologist may qualify for employment in a specific position in a state agency.  Such person may not publicly be refered to as a psychologist without the modifying term "registered masters level."  However, merely obtaining state employment within a class designated by the division of personnel services as "psychologist I," etc. does not subject the person to criminal liability under K.S.A.74-5340.  Such person is not being held out to the public as a psychologist.  Rather the person's employment position has been classified by the division of personnel services for its own internal purposes.
Within any of the proposed civil service psychology classes, a person may qualify for employment in a position at a mental retardation institution, a youth center at Atchison, Beloit, Larned or Topeka, or a department of corrections institution. Such person is exempt from the prohibition against using the professional title psychologist. K.S.A.74-5344(j).  Accordingly, whether for purposes of civil service classification or for public identification, such person may be refered to as a psychologist whether licensed as such or not.
Within any of the proposed civil service psychology classes, a person not licensed as a psychologist nor registered as a masters level psychologist may qualify for employment in a state agency which is not referenced in K.S.A. 74-5344(j).  Assuming such person is authorized to practice psychology pursuant to one of the practice exceptions, such person still may not publicly be refered to as a psychologist.  Again however, merely obtaining employment within a class designated by the division of personnel services as "psychologist I" etc. does not subject the person to criminal liability under K.S.A. 74-5340.
In conclusion, a person not licensed as a psychologist does not violate the prohibition against representing oneself as a psychologist merely by virtue of obtaining a state civil service position within a class designated by the Kansas division of personel services as a "psychology trainee," "psychologist I," "psychologist II," "psychologist III," or "psychologist IV." Persons employed in specified state agencies and institutions are exempt from the prohibiton.  Others are not considered as being held out to the public as a psychologist; rather the person's employment position has been classified by the division of personel services for its own internal purposes.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Camille Nohe Assistant Attorney General
RTS:JLM:CN:bas